DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of German parent Application No. DE102019202146.8, filed on 02/18/2019 was received with the present application.

Claim Objections

Claims 1 and 3 are objected to because of the following informalities that requires appropriate corrections:
In claim 1, line 7, the limitation “the chain” should read “a chain”.
In claim 1, line 8, the limitation “the inner cylindrical portion” should read “the inner portion”.
In claim 3, line 4, the limitation “the inner cylindrical portion” should read “the inner portion”.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche (International Patent Publication WO2006/092187A1), in view of Koda et al. (U.S. PGPUB 2016/0017978A1 hereinafter referred to as “Koda”).
 
In regards to claim 1, Rasche teach (Figures 1-4) a pulley device (tensioning roller 31) configured to support a belt of chain tensioning idler or a runner roller (as described in the Abstract), the pulley device (tensioning roller 31) comprising: a bearing (roller bearing 33) having an rotatable outer ring (outer rings 30a and 30b) and a coaxial inner ring (inner ring of the roller bearing 33 defined by the pin/ bolt 32); a pulley (combined structure of the running disk 34a and 34b) having two C-shaped pulley part s(running disks 34a and 34b); each of the two pulley parts (running disks 34a and 34b) having an inner portion (hub 43a of the running disk 34a and hub 43b of the running disk 34b) with an inner surface (inner surface of the hub 43a that 
Whereas, Koda teach (Figure 1-2) a pulley device (pressed pulley 10 and bearing 20) configured to support a belt of a chain tensioning idler or runner roller (as described in the Abstract), the pulley device (pressed pulley 10) comprising: a bearing (bearing 20) having an outer cylindrical surface (outer surfaces of the bearing 20 that is in contact with the inner tubular portion 12); a pulley (pressed pulley 10) having a C-shaped pulley part (pressed pulley 10 comprising the outer tubular portion 11, the inner outer tubular portion 12, the annular connecting portion 13, and the inwardly extending flange 14); the pulley part (pressed pulley 10) having an inner portion (inner outer tubular portion 12) with an inner surface (inner surface of the inner tubular portion 12 that is in contact with the bearing 20) mounted on the outer cylindrical surface of the bearing (outer surfaces of the bearing 20 that is in contact with the inner tubular portion 12), an outer cylindrical portion (outer tubular portion 11) having an outer cylindrical surface (outer surface of the outer tubular portion 11) configured to contact the belt/ chain, and a radial intermediate portion (annular connecting portion 13) extending substantially radially between an axial outer end of the inner portion (inner tubular portion 12) and an axial outer end of the outer cylindrical portion (outer tubular portion 11); each of the at least one pulley part (pressed pulley 10) being formed integral and defining an open end (open side of the pressed pulley 10 that is located axially opposite from the annular connecting portion 13) on an axial side opposite the radial intermediate portion (annular connecting portion 13); wherein, the radial intermediate portion (annular connecting portion 13) has a cross section that is in a shape of an arc circle (figures 1-2 clearly illustrate, the annular connecting portion 13 being defined by 
Accordingly, it would have been an obvious engineering design choice to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide each pulley part in Rasche’s pulley device with a radial intermediate portion having an arc circle cross-sectional shape as suggested by Koda instead of a radial intermediate portion having a substantially rectangular cross-sectional shape. Such a modification will prevent right angled corners being formed between the outer cylindrical portion and the radial intermediate portion of each pulley part, and also between the inner potion and the radial intermediate portion of each pulley part; thereby reducing the stress concentration at locations where the radial intermediate portion connects to the outer cylindrical portion and the inner portion when the outer cylindrical portion of each pulley part is pressed downward/ inward towards the inner portion by a belt/ chain; which will effectively optimize overall structural strength of both pulley a parts in the pulley device. Furthermore, Using routine testing/ experimental methods commonly employed and/ or implement in the art, one of ordinary skill in the art would have discovered that by configuring the radial intermediate portion on each pulley part with an arc circle cross-sectional shape will allow said pulley parts to withstand higher load/ stress forces induced on the outer cylindrical portion of said pulley parts by a belt/ chain during the operative period of the pulley device; that is, the arc circle cross-sectional profile of the radial intermediate portion would limit the outer cylindrical portion of the each respective pulley part from displacing (i.e. bending, deforming, or flexing) radially towards the inner portion of said pulley part (i.e. when high load/ stress forces are exerted on the outer cylindrical portion via a belt/ chain) by efficiently/ effectively distributing the load/ stress forces received by said outer cylindrical portion through 
		
In regards to claim 4, Rasche in view of Koda teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), the two pulley parts (running disks 34a and 34b) being symmetrical with respect to a transverse radial plane (parting line 29) passing through a center of the bearing (roller bearing 33).

In regards to claim 5, Rasche in view of Koda teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), the two pulley part (running disks 34a and 34b) being made from a stamped metal sheet or blank (paragraph 0024 and claim 9 in the translated WO2006/092187A1 provided with this office action disclose, the running disks 34a and 34b, both being formed form a sheet steel using a deep-drawing process).

In regards to claim 10-12, Rasche in view of Koda teach all intervening claim limitations a shown above. Koda further teach (Figure 1-2), the radial intermediate portion (annular 
Consequently, when the radial intermediate portion of the at least one pulley part in the pulley device taught by Rasche is altered in view of Koda as detailed above in the claim 1 rejection statement, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention that each radial intermediate portion of the modified pulley parts will include an axially outer surface that lies on an arc of a first circle and an axially inner surface that lies on an arc of a second circle; wherein, the arcuate profile of said axially outer surface and said axially inner surface will result in the radial intermediate portion of each improved pulley part having an overall shape of an arc circle. Configuring both pulley parts in a pulley device with a radial intermediate portion that has an arc circle profile/ arc circle cross-sectional shape is advantageous for the reason set forth in the claim 1 rejection statement above.

Claims 6-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rasche in view of Koda as applied to claim 1 above, and further in view of Kato et al. (U.S. Patent 5,725,448A hereinafter referred to as “Kato”).

In regards to claims 6-8, Rasche in view of Koda teach all intervening claim limitations a shown above. Yet, both Rasche and Koda, either individually or in combination, fail to disclose the ratio between a material thickness of each radial intermediate portion and a material thickness of each corresponding inner portion strictly being greater than 1, said ratio being between 1.1 and 1.5, or said ratio being equal to 1.25.
However, Kato teach (Figure 9) a pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2) configured to support a belt (belt in contact with the pulley peripheral surface 1d1 of the pulley body 1) of a chain tensioning idler or runner roller, the pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2) comprising: a bearing (ball bearing 2) having a rotatable outer ring (outer race 2a) and a coaxial fixed inner ring (inner race 2b); a pulley (pulley body 1) having a C-shaped pulley part (pulley body 1 comprising the inner cylindrical portion 1c, the outer cylindrical portion 1d, the connecting portion 1e, and the cylindrical portion 1f) with an inner portion (inner cylindrical portion 1c), an outer cylindrical portion (outer cylindrical portion 1d), and a radial intermediate portion (connecting portion 1e) extending substantially radially between an axial outer end of the inner portion (right-end of the inner cylindrical portion 1c) and an axial outer end of the outer cylindrical portion (right-end of the outer cylindrical portion 1d); and the pulley part (pulley body 1) being formed integral and defining an open end (open side of the pulley body 1 that is located axially opposite from the connecting portion 1e) on an axial side (left-side of the pulley body 1) opposite the radial 
Therefore, using the additional suggestion in Kato reference, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide each pulley part in the modified pulley device taught by Rasche in view of Koda with a radial intermediate portion having a material thickness that is larger than the material thickness of the inner portion of the corresponding pulley part; which will result in the ratio between the material thickness of the radial intermediate portion and the material thickness of the inner portion being strictly greater than 1. Increasing the material thickness of the radial intermediate portion to be greater than the material thickness of the inner portion is advantageous in improving the overall rigidity of the two pulley parts in the pulley device, so that the load/ stress forces induced on the outer cylindrical portion of each pulley part by a belt/ chain can be better distributed to the bearing of the pulley device; thereby, effectively minimizing the flexing/ bending/ deformation of the outer cylindrical portion of a given pulley part, while increasing the amount of belt load/ stress forces the given pulley part is able to withstand. In addition, through routine testing/ experimental techniques commonly known and widely used in the art, and/ or based on preferred structural/ performance characteristics of the pulley device (i.e. overall 

In regards to claim 9, Rasche in view of Koda and Kato teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), a material thickness of each outer cylindrical portion (jacket portion 26 of the running disk 34a and jacket portion 26 of the running disk 34b) being equal to the material thickness of each corresponding radial intermediate portion (wall 25 of the running disk 34a and wall 25 of the running disk 34b) (Figure 2 clearly illustrate, the jacket portions 26 of the running disks 34a and 34b having substantially the same material thickness as the material thickness of the corresponding walls 25 of the running disk 34a and 34b).

In regards to claim 13, Rasche in view of Koda teach all intervening claim limitations a shown above. However, both Rasche and Koda, fail to explicitly disclose or render obvious, a material thickness of each outer cylindrical portion and a material thickness of each radial intermediate portion, both being greater than a material thickness of each corresponding inner portion.
In contrast, Kato teach (Figure 9) a pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2) configured to support a belt (belt in contact with the pulley peripheral surface 1d1 of the pulley body 1) of a chain tensioning idler or runner roller, the pulley device (idler pulley comprising the pulley body 1 and the ball bearing 2) comprising: a bearing (ball bearing 2) having a rotatable outer ring (outer race 2a) and a coaxial fixed inner ring (inner race 2b); a pulley (pulley body 1) having a C-shaped pulley part (pulley body 1 comprising the inner cylindrical portion 1c, the outer cylindrical portion 1d, the connecting portion 1e, and the cylindrical portion 1f) with an inner portion (inner cylindrical portion 1c), an outer cylindrical portion (outer cylindrical portion 1d), and a radial intermediate portion (connecting portion 1e) extending substantially radially between an axial outer end of the inner portion (right-end of the inner cylindrical portion 1c) and an axial outer end of the outer cylindrical portion (right-end of the outer cylindrical portion 1d); wherein, a material thickness of the radial intermediate portion (thickness of the connecting portion 1e) is greater than a material thickness of the inner portion (thickness of the inner cylindrical portion 1c) (Col. 9, line 12-29 disclose, the thickness of the connecting portion 1e being greater than the thickness of the inner cylindrical portion 1c. Figure 9 also clearly illustrate, the thickness of the connecting portion 1e being substantially greater than the thickness of the inner cylindrical portion 1c) (see also Col. 9, line 12-29). Yet, Kato is silent on the material thickness of the outer cylindrical 
Nevertheless, using the additional suggestions in Kato reference and using basic/ known engineering principles, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to provide each pulley part in the modified pulley device taught by Rasche in view of Koda, with a radial intermediate portion that has a material thickness larger than the material thickness of the inner portion, and an outer cylindrical portion that has a material thickness larger than the material thickness of the inner portion. Configuring the material thicknesses of the radial intermediate portion and the outer cylindrical portion to be greater than the material thickness of the inner portion is beneficial in improving the overall rigidity/ structural strength of the two pulley parts in the pulley device. That is, one of ordinary skill in the art would have recognize that a pulley part comprising a thicker radial intermediate portion and a thicker outer cylindrical portion will effectively minimizing the flexing/ bending/ deformation of the outer cylindrical portion of a given pulley part when load/ stress forces are induced on the outer cylindrical portion of said pulley part by a belt/ chain (resulting in the pulley part being capable of withstanding increased amount/ higher magnitude of belt load/ stress forces. Subsequently, modifying the material thicknesses of the radial intermediate portions and the outer cylindrical portions of both pulley parts in pulley device proposed by Rasche and Koda in such a manner will undoubtedly enhance the overall rigidity/ structural strength of the pulley parts, while also optimizing the overall operational lifespan of the pulley device.

Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for the following reasons:
In regards to claim 3, Rasche in view of Koda teach all intervening claim limitations a shown above. Rasche further teach (Figures 1-4), the open ends (opening of the hollow body 28 in the running disk 34a and opening of the hollow body 28 in the running disk 34b) of the two pulley parts (running disk 34a and 34b) axially facing each other; and the axially inner ends of the outer cylindrical portions (end of the jacket portion 26 of the running disk 34a that is proximate to the parting line 29 and end of the jacket portion 26 of the running disk 34b that is proximate to the parting line 29) being in axial abutment with each other. Yet, Rasche does not specify the axially inner ends of the inner portions (end of the hub 43a of the running disk 34a that is proximate to the parting line 29 and end of the hub 43b of the running disk 34b that is that is proximate to the parting line 29) being axially spaced from each other. On the contrary, figure 3 appear to illustrate, said axially inner ends of the inner portions (end of the hub 43a of the running disk 34a that is proximate to the parting line 29 and end of the hub 43b of the running disk 34b that is that is proximate to the parting line 29) also being in axial abutment with each other similar to the axially inner ends of the outer cylindrical portions (end of the jacket portion 26 of the running disk 34a that is proximate to the parting line 29 and end of the jacket portion 26 of the running disk 34b that is proximate to the parting line 29). Disclosure of Koda also fail to provide any suggestions that may cure this deficiency in 

Response to Arguments

With respect to applicant’s arguments on page 4, last paragraph through page 7, third paragraph (in the remarks filed on 10/21/2021), regarding the 35 U.S.C. 103 rejection of claim 1 
It’s the applicant’s position that Rasche in view of Koda cannot render obvious a pulley device that has the precise structure described within claim 1 limitations. Applicant specifically assert that the motives provided by the examiner in the previous office action (dates 09/27/2021) for modify Rasche using the suggestions in Koda reference, are neither logical, support by convincing line of reasoning, nor are they supported by evidence in the prior art. Applicant further allege that the examiner lacks legal authority to use the “design choice” rationale to modify the pulley parts in Rasche’s pulley device, because legal precedence has held that such basis can only be applied when parts of a prior art apparatus is being rearranged purely for aesthetic reason.
First, examiner emphasize that applicant also does not specify any reasoning in the specification for configuring the radial intermediate portion of each pulley part with an arc circle cross-sectional shape as oppose to any other cross-sectional shape. Thus, it appears that the radial intermediate portion of each pulley part in applicant’s pulley device having a cross-section shape of an arc circle is merely an aesthetic preference and serve no structural and/ or functional advantage over the prior art pulley devices (in other words, applicant has not established any criticality of the claimed shape and has not addressed how the shape of the radial intermediate portion solves any stated problem). If a discussion in made in the original filing as to why the radial intermediate portions of each pulley part in the claimed pulley device has such a particular cross-sectional shape, examiner respectfully request that applicant identify where it can be found. If the applicant is relying on the shape of the radial intermediate portions of the pulley parts as being a distinguish factor between applicant claimed pulley device and those in the prior art, 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant's allege that examiner fail to provide adequate evidentiary support to substantiate how the modified pulley parts in Rasche’s pulley device (i.e. when each pulley part disclosed by Rasche is configured with a radial intermediate portion having an arc circle cross-sectional profile as suggested by Koda, instead of a rectangular cross-sectional profile that creates right angle corners at the connection points between the outer cylindrical portion and the radial intermediate portion, and also between the inner portion and outer portion .

Furthermore, applicant assert that paragraph 0029 in Koda does not provide applicable motivation that would lead one of ordinary skill in the art to modify the pulley parts in Rasche’s pulley device in the manner claimed by the examiner. But Koda does provide at least some fundamental teachings and suggestions (for example, to enhance dimensional accuracy of the pulley parts) that would cause one of ordinary skill in the art to produce a pulley part comprising a radial intermediate portion with an arc circle cross-sectional shape, for at least testing/ experimenting purposes. 
Applicant is additionally reminded that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As it relates to this case, examiner maintain that modification of the pulley device taught by Rasche in view of Koda would have been a trivial solution to one of ordinary skill in the art and would have yielded certain structural improvements over Rasche’s pulley device as detailed above. Consequently, the pulley device described within claim 1 limitations is still render obvious in light of combined teachings in Rasche and Koda. 

With respect to applicant’s arguments on page 7, fourth paragraph through fifth paragraph (in the remarks filed on 10/21/2021), regarding the prior art rejections of claims 3-12 under 35 U.S.C. 103, all have been fully considered but they are not persuasive.

With respect to applicant’s arguments on page 4, third paragraph through fifth paragraph (in the remarks filed on 10/21/2021), regarding the claims 1 and 6-8 objections set forth in the previous office action (dated 09/27/2021), all have been fully considered and are persuasive.  Therefore, said objections has been withdrawn. However, upon further consideration, new objections are made for claims 1 and 3. Specifically because, claims 1 and 3 include inconstancies in terminology used to identify certain features of the claimed pulley device (legal basis for these objections can be found in the MPEP under 37 CFR 1.71(a)). Examiner respectfully request that applicant makes the suggested connections above to improve the clarity/ consistency of the claim limitations, and also to avoid any informalities that may render the claims indefinite under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the attached PTO-892 for complete list of pertinent prior art references made of record by the examiner.	

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEEN J DIAS whose telephone number is (571) 272-2195.  The examiner can normally be reached on Monday-Thursday 8:00AM - 4:30PM, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.J.D./Examiner, Art Unit 3654			/MICHAEL R MANSEN/                                                                        Supervisory Patent Examiner, Art Unit 3654